DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/29/2021 is acknowledged.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In page 12, line 2, “with the lumen 164 of the body” should read “with the lumen 160 of the body”
In page 21, line 19, “corresponding locking tab 146, which can” should read “corresponding locking tab 136, which can”  
Appropriate correction is required.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  
In claim 16, line 3, “an anatomical region of the patient” should read “an anatomical region of a patient”
In claim 17, line 3, “with the patient’s body” should read “with a patient’s body”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 5,957,879).

    PNG
    media_image1.png
    862
    1243
    media_image1.png
    Greyscale

Regarding claim 1, Roberts et al. discloses a multi-headed catheter (Fig. 4) comprising: a first tube (“venous cannula 8A” of Fig. 4) extending along an axis (see Fig. 4 illustrating how the first tube extends along a longitudinal axis of the first tube), wherein the first tube (8A) has at least one exit hole (“openings 33” of Fig. 4) provided at a distal end of said first tube (8A, see Examiner’s annotated Fig. 4 above illustrating how the at least one exit hole is provide at the distal end of the first tube) to define a perfusion section (see Fig. 4 above) of said first tube (8A); and a second tube (“venting catheter 6A” of Fig. 4) extending along the axis (see Fig. 4 illustrating how a portion of the second tube extends along the same longitudinal axis as that of the first tube), wherein at least a portion of the second tube (6A) is disposed within the first tube (8A, see Fig. 4 illustrating how a portion of the second tube is disposed within the first tube), wherein the second tube (6A) has at least one exit hole (‘Plurality of Exit Holes’ of Fig. 4 above, see Col. 5, lines 1-5 indicating how, “The venting catheter 6A has a lumen 31 and openings 33 at a distal end for withdrawing blood from the pulmonary artery”) provided at a distal end of said second tube (6A, see Col. 5, lines 1-5 and Examiner’s annotated Fig. 4 illustrating how the at least one exit hole is provided at the distal end of the second tube) to define a perfusion section (see Fig. 4 above) of said second tube (6A); wherein the distal end of said second tube (6A) is configured to exit said first 
Regarding claim 2, Roberts et al. discloses the catheter of claim 1 and further discloses wherein a proximal end of the second tube (6A) is disposed within a proximal end of the first tube (8A, see Examiner’s annotated Fig. 4A above illustrating how the proximal end of the first tube is disposed within a proximal end of the first tube). 
Regarding claim 3, Roberts et al. discloses the catheter of claim 1 and further discloses wherein the opening (30) in the first tube (8A) is located proximal to the perfusion section of the first tube (8A, see Examiner’s annotated Fig. 4 above and note how the opening is located amongst the plurality of holes, 33, that make up the perfusion section and note how, therefore, the opening is located proximal to the perfusion section of the first tube).
Regarding claim 4, Roberts et al. discloses the catheter of claim 1 and further discloses wherein the at least one exit hole (33) of the first tube (8A) and the at least one exit hole (see Fig. 4 above) of the second tube both comprise a plurality of exit holes (see Fig. 4 above illustrating how the at least one exit hole of the first tube comprises a plurality of exit holes and how the at least one exit hole of the second tube comprises a plurality of exit holes).
Regarding claim 5, Roberts et al. discloses the catheter of claim 1 and further discloses wherein the first tube (8A) and the second tube (6A) are configured to connect with a multi-action pump to independently deliver fluid through the first tube (8A) and the second tube (6A, Examiner notes how recitation of the limitation “configured to connect with a multi-action pump to independently delivery fluid through the first tube and the second tube” corresponds merely to functional language and further notes how the multi-headed catheter disclosed by Roberts et al. is entirely capable of performing the recited function. See Examiner’s annotated Fig. 4 above illustrating how the catheter of Roberts et al. 
Regarding claim 6, Roberts et al. discloses the catheter of claim 1 and further discloses wherein the perfusion section of the second tube (6A, see Fig. 4A illustrating the perfusion section of the second tube) is configured to exit the first tube (8A) at the opening (30) and extend outside the first tube (8A, see Fig. 4 above illustrating how the perfusion section of the second tube exits the first tube at the opening and extends outside the first tube).
Regarding claim 7, Roberts et al. discloses the catheter of claim 1 and further discloses wherein the first tube (8A) comprises a rigid port (“barbed connector 34” of Fig. 4 and see Examiner’s annotated Fig. 4 above) located at a proximal end of the first tube (8A, see Fig. 4 above illustrating how the rigid port of the first tube is located at the proximal end of the first tube), wherein the rigid port of the first tube (8A) is configured to be connected to a pump (see Fig. 4 above and Col. 2, lines 31-36 indicating how, “The venting catheter and venous cannula are both coupled to a pump”), further wherein the second tube (6A) comprises a rigid port (see Examiner’s annotated Fig. 4 above), wherein the rigid port of the second tube is configured to connect to the pump (see Fig. 4 above and Col. 2, lines 31-36 indicating how, “The venting catheter and venous cannula are both coupled to a pump”). 
Regarding claim 10, Roberts et al. discloses the catheter of claim 7 and further discloses wherein the rigid port (“barbed connector 34” of Fig. 4 and see Examiner’s annotated Fig. 4 above) of the first tube (8A) comprises a body (see Examiner’s annotated Fig. 4 above) extending along the axis (see Fig. 4 illustrating how the body of the rigid port extends along the same longitudinal axis of the first tube) and a connector (“barbed connector 34” of Fig. 4) extending at an angle to the axis (see Fig. 4 illustrating how the connector extends at an angle to the axis), wherein the connector (34) is configured .
Claims 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble et al. (US 2004/0030281).
Regarding claim 13, Goble et al. discloses a fluid delivery system (“catheter assembly 66” of Fig. 5 and “flow control system 19” of Fig. 1, and see [0048] indicating how, “catheter assembly 66 similar to catheter assembly 20 shown in FIG. 1” and note how, therefor, “catheter assembly 66” can interact with “flow control system 19” in a manner similar to “catheter assembly 20” as depicted in Fig. 1) comprising: a multi-headed catheter (“catheter assembly 66” of Fig. 5) comprising: a first tube (“aspiration catheter 15” of Fig. 5) extending along an axis (see Fig. 5 illustrating how the first tube extends along its own longitudinal axis), wherein the first tube (15) has at least one exit hole (“spaced apart side ports 11” of Fig. 5) provided at a distal end of said first tube (15, see Fig. 5 illustrating how the “side ports 11” are provided at a distal end of the first tube) to define a perfusion section of said first tube (15, see Fig. 5 illustrating how “side ports 11” are spaced apart to define a length along the longitudinal axis of the first tube in order to define a perfusion section); and a second tube (“infusion catheter 10” of Fig. 5) extending along the axis (see Fig. 5 illustrating how a portion of the second tube is disposed within the first tube and, therefore, extends along the same axis as that of the first tube while the second tube is disposed within the first tube), wherein at least a portion of the second tube (10) is disposed within the first tube (15, see Fig. 5 illustrating how a portion of the second tube is disposed within the first tube), wherein the second tube (10) has at least one exit hole (“spaced apart side ports 16” of Fig. 5) provided at a distal end of said second tube (10, see Fig. 5 illustrating how the “side ports 16” are provided at a distal end of the second tube) to define a perfusion section of said second tube (10, see Fig. 5 illustrating how “side ports 16” are spaced apart to define a length along the longitudinal axis of the second tube in order to define a perfusion section); wherein the distal end of said second tube (10) is configured to exit 
Regarding claim 14, Goble et al. discloses the fluid delivery system of claim 13 and further discloses wherein the first tube (15) is configured to be inserted into an anatomical region of a patient (see Fig. 5 illustrating how the first tube is inserted into the “knee 25” of a patient).
Regarding claim 15, Goble et al. discloses the fluid delivery system of claim 13 and further discloses wherein the second tube (10) is configured to be inserted through a proximal end of the first tube (15, see Fig. 5 illustrating how the second tube is inserted through a proximal end of the first tube at a “proximal junction 60”).
Regarding claim 16, Goble et al. discloses the fluid delivery system of claim 13 and further discloses wherein the distal end of the second tube (10) is configured to be located within the first tube (15) during insertion of the first tube (15) into an anatomical region of the patient (“knee 25” of Fig. 5, see Fig. 2 illustrating how the second tube is slidably disposed within the first tube. Furthermore, Examiner notes how the limitation, “configured to be located within the first tube during insertion of the first tube into an anatomical region of the patient” corresponds merely to functional language and Examiner maintains that, because the second tube may be slidably disposed within the first tube, distal 
Regarding claim 17, Goble et al. discloses the fluid delivery system of claim 13 and further discloses wherein the distal end of the second tube (15) is configured to be pulled through the opening of the first tube (10, see Fig. 5 illustrating how the distal end of the second tube is pulled through the opening of the first tube) after insertion and manually positioned at an anatomical location within the patient’s body (“knee 25” of Fig. 5, see Fig. 5 illustrating the distal end of the second tube after being manually positioned at an anatomical location within the patient’s body also see Fig. 2 illustrating how second tube may be slidably disposed within the first tube and, therefore, the distal end of the second tube may be pulled through the opening of the first tube after insertion and manually positioned at the anatomical location).
Regarding claim 19, Goble et al. discloses the fluid delivery system of claim 13 and further discloses wherein the multi-action fluid pump (19) is configured to deliver fluid through the first tube (15) at a first flow rate (“flow rate within aspiration catheter 15” of [0041]) and to the second tube (10) at a second flow rate (“infusion solution flow rate” of [0041]).
Regarding claim 20, Goble et al. discloses the fluid delivery system of claim 19 and further discloses wherein the first flow rate (“flow rate within aspiration catheter 15” of [0041]) and the second flow rate (“infusion solution flow rate” of [0041]) are not equal (see [0041] indicating how, “the flow rate of the infusion solution is preferably between about 0.5 cc/hr and about 4.0 cc/hr” and how, “The flow rate within aspiration catheter 15 is cycled between a low flow rate, generally at a rate between 10% and 30% of the infusion solution flow rate” and note how, therefore, the first flow rate and the second flow rate are not equal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 5,957,879) in view of Maginot (6,156,016).
Regarding claims 8-9, Roberts et al. discloses the multi-headed catheter of claim 7. Roberts et al. does not, however, disclose wherein the rigid port of the first tube and the rigid port of the second tube are configured to lock together to form a hub. Furthermore, Roberts et al. does not disclose wherein the proximal end of the rigid port of the first tube comprises a locking tab, further wherein the distal end of the rigid port of the second tube comprises a locking nut configured to receive the locking tab.
In the same field of endeavor, Maginot teaches a catheter (“catheter system 16” of Fig. 3) comprising: a first tube (“guide catheter 32” of Fig. 3) extending along an axis (see Fig. 3 illustrating how the first tube extends along its own longitudinal axis); and a second tube (“dialysis catheter 48” of Fig. 3) extending along the axis (see Fig. 3 illustrating how the second tube is disposed within the first tube and, therefore, extends along the same axis as that which the first tube extends), wherein at least a portion of the second tube (48) is disposed within the first tube (32, see Fig. 3 illustrating how the second tube is disposed within the first tube); wherein the distal end of the second tube (48) is configured to exit said first tube (32) at an opening (“distal guide orifice 36” of Fig. 4A) provided on the first tube (32, see Fig. 3 illustrating how the distal end of the second tube exits the first tube at the opening). Furthermore, Maginot teaches the first tube comprising a first rigid locking mechanism (“locking component 64” and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. such that the proximal end of the rigid port of the first tube comprises a locking tab, further wherein the distal end of the rigid port of the second tube comprises a locking nut configured to receive the locking tab as taught by Maginot. Such a modification would further provide wherein the rigid port of the first tube and the rigid port of the second tube are configured to lock together to form a hub as shown by Maginot. Such a modification would be advantageous because it allows for the second tube to be locked to the first tube (see Col. 10, lines 35-40 of Maginot). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 5,957,879) in view of Agah et al. (US 10,099,040).
Regarding claim 11, 
Agah et al. teaches a multi-headed catheter (“catheter system 715” of Fig. 33) comprising: a first tube (“catheter 700” of Fig. 33) extending along an axis (see Fig. 33 illustrating how the first tube extends along its longitudinal axis); and a second tube (“secondary catheter 790” of Fig. 33) extending along the axis (see Fig. 33 illustrating how the second tube is partially disposed within the first tube and, therefore, extends along the axis of the first tube’s extension while disposed within the first tube), wherein at least a portion of the second tube (790) is disposed within the first tube (700, see Fig. 33 illustrating how a portion of the second tube is disposed within the first tube); wherein the distal end of the second tube (790) is configured to exit said first tube (700) at an opening (“side port 747” of Fig. 33) provided along a wall of the first tube (700, see Fig. 33 illustrating how the opening is provided along the wall of the first tube). Finally, Agah et al. teaches wherein the opening (747) of the first tube (700) comprises a self-sealing edge (“second seal 749” of Fig. 33, see Col. 31, lines 54-57 indicating how, “second seal 749 within the second lumen 745 of the second catheter 770 can be for example, a ring, a membrane or other known sealing elements used in medical devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. such that the opening of the first tube comprises a self-sealing edge as taught by Agah et al. Such a modification would be advantageous because it prevents the entry of cells and biologics from flowing into the opening (see Col. 31, lines 49-54 of Agah et al.). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 5,957,879) in view of Zawacki (US 2003/0149395).
Regarding claim 12, Roberts et al. discloses the multi-headed catheter of claim 1. Roberts et al. does not, however, disclose wherein the second tube is more rigid than the first tube.
In the same field of endeavor, Zawacki teaches a multi-headed catheter (“split tip catheter 10” of Fig. 1) comprising: a first tube (“outer tube 20” of Fig. 1); and a second tube (“inner tube 30” of Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-headed catheter of Roberts et al. such that the second tube is more rigid than the first tube as taught by Zawacki. Such a modification would be advantageous because it would provide the second tube with increased protection against kinking (see [0034], lines 1-8 of Zawacki). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (US 2004/0030281) in view of Marsden et al. (US 2015/0306302).
Regarding claim 18, Goble et al. discloses the fluid delivery system of claim 13. Goble et al. does not, however, disclose the system further comprising an introducer comprising a tube configured to receive said first tube of the multi-headed catheter.
Marsden et al. does, however, teaches a fluid delivery system (Fig. 1-3) comprising: a multi-headed catheter (“catheter 110” of Fig. 1) having a first tube (“elongate shaft 110” of Fig. 1) extending along an axis (see Fig. 1 illustrating how the first tube extends along a longitudinal axis), wherein the first tube has at least one exit hole (“first and second lumens 120, 122” of Fig. 3) and an introducer (“introducer” see [0054], lines 8-13) comprising a tube (see [0054], lines 8-13 indicating how the introducer may also correspond to a “sheath” and, therefore, comprises a tube through which the first tube may be inserted) configured to receive said first tube (110) of the multi-headed catheter (100, see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Goble et al. such that it further comprises an introducer comprising a tube configured to receive said first tube of the multi-headed catheter as taught by Marsden et al. Such a modification would be advantageous because it provides a method for inserting the first tube into a target vessel or body cavity of a patient (see [0054], lines 8-13 of Marsden et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783